As filed with the Securities and Exchange Commission onMay 19, 2017 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE TO (Rule 14d-100) Tender Offer Statement under Section14(d)(1) or 13(e)(1) of the Securities Exchange Act of 1934 CĪON INVESTMENT CORPORATION (Name of Subject Company (Issuer)) CĪON INVESTMENT CORPORATION (Names of filing Persons (Offeror and Issuer)) Common Stock, Par Value $0.001 per share (Title of Class of Securities) 17259U 105 (CUSIP Number of Class of Securities) Michael A. Reisner Co-Chief Executive Officer CĪON Investment Corporation 3 Park Avenue, 36th Floor New York, NY 10016 (212) 418-4700 (Name, address and telephone number of person authorized to receive notices and communications on behalf of filing persons) Copies to: Richard Horowitz, Esq. Matthew Kerfoot, Esq. Dechert LLP 1095 Avenue of the Americas New York, NY 10036 Tel: (212)698-3500 Fax: (212)698-3599 CALCULATION OF FILING FEE TRANSACTION VALUATION AMOUNT OF FILING FEE $4,199.67* * The Filing Fee is calculated in accordance with Rule 0-11(b) of the Securities Exchange Act of 1934, as amended, and equals $115.90 for each $1,000,000 of the value of the transaction. ¨ Check the box if any part of the fee is offset as provided by Rule 0-11(a)(2) and identify the filing with which the offsetting fee was previously paid. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount Previously Paid: Not Applicable Form or Registration No.: Not Applicable Filing Party: Not Applicable Date Filed: Not Applicable ¨ Check the box if the filing relates solely to preliminary communications made before the commencement of a tender offer. Check the appropriate boxes below to designate any transactions to which the statement relates: ¨ Third-party tender offer subject to Rule 14d-1. þ Issuer tender offer subject to Rule 13e-4. ¨ Going-private transaction subject to Rule 13e-3. ¨ Amendment to Schedule 13D under Rule 13d-2. Check the following box if the filing is a final amendment reporting the results of the tender offer:¨ Item1. Summary Term Sheet. The information set forth in the section of the Offer to Purchase, datedMay 19, 2017 (the “Offer to Purchase”), attached hereto as Exhibit 99(a)(1)(A), entitled “Summary Term Sheet,” is incorporated herein by reference. Item2. Subject Company Information. (a) Name and Address. The name of the issuer is CĪON Investment Corporation (the "Company"), a Maryland corporation that is an externally managed, non-diversified, closed-end management investment company that has elected to be regulated as a business development company under the Investment Company Act of 1940, as amended (the "1940 Act"); the address of its principal executive office is 3 Park Avenue, 36th Floor, New York, NY 10016; and the telephone number of its principal executive office is (212)418-4700. (b) Securities. This Tender Offer Statement on Schedule TO relates to an offer by the Company to purchase up to 3,973,163.12 shares of its issued and outstanding common stock, par value $0.001 per share (the "Shares") (which number represents 3.75% of the weighted average number of Shares outstanding for the calendar year ended December 31, 2016). As ofMay 18, 2017, there were approximately 111,422,248 Shares issued and outstanding. The offer is for cash at a price equal tothe estimated net asset valueper Share determined as ofJuly 5, 2017 (the "Purchase Price"). The offer is made upon the terms and subject to the conditions set forth in the Offer to Purchase and the related Letter of Transmittal (which together with any amendments or supplements thereto collectively constitute the "Offer"). As an example of the calculation of the Purchase Price, the estimated net asset value per Share on May 17, the date of the Company's most recent closing, was $9.12. The Purchase Price for Shares in this Offer may be higher or lower than this amount. The information set forth in the Offer to Purchase is incorporated herein by reference. (c) Trading Market and Price. The Shares are not currently traded on an established trading market. Item3. Identity and Background of Filing Person. (a) Name and Address. The Company is the filing person and the subject company. The information set forth under Item2(a) above and in the Offer to Purchase under Section9 (“Interest of Directors, Executive Officers and Certain Related Persons; Transactions and Arrangements Concerning the Shares”) is incorporated herein by reference. Item4. Terms of the Transaction. (a) Material Terms. The information set forth in the Offer to Purchase under the “Summary Term Sheet,” Section1 (“Purchase Price; Number of Shares; Expiration Date”), Section3 (“Certain Conditions of the Offer”), Section4 (“Procedures for Tendering Shares”), Section5 (“Withdrawal Rights”), Section6 (“Payment for Shares”), Section9 (“Interest of Directors, Executive Officers and Certain Related Persons; Transactions and Arrangements Concerning the Shares”), Section10 (“Certain Effects of the Offer”), Section13 (“Certain UnitedStates Federal Income Tax Consequences”) and Section14 (“Amendments; Extension of Tender Period; Termination”) is incorporated herein by reference. (b) Purchases. The information set forth in the Offer to Purchase under Section9 (“Interest of Directors, Executive Officers and Certain Related Persons; Transactions and Arrangements Concerning the Shares”) is incorporated herein by reference. Item5. Past Contacts, Transactions, Negotiations and Agreements. (e) Agreements Involving the Subject Company’s Securities. The information set forth in the Offer to Purchase under Section9 (“Interest of Directors, Executive Officers and Certain Related Persons; Transactions and Arrangements Concerning the Shares”) is incorporated herein by reference. To the best of its knowledge, the Company does not know of any contract, arrangement, understanding or relationship relating, directly or indirectly, to the Offer (whether or not legally enforceable) between the Company, any of its executive officers or directors, any person controlling the Company or any officer or director of any corporation ultimately in control of the Company and any person with respect to any securities of the Company (including, but not limited to, any contract, arrangement, understanding or relationship concerning the transfer or the voting of any such securities, joint ventures, loan or option arrangements, puts or calls, guarantees of loans, guarantees against loss, or the giving or withholding of proxies, consents or authorizations). Item6. Purposes of the Transaction and Plans or Proposals. (a) Purposes. The information set forth in the Offer to Purchase under Section2 (“Purpose of the Offer; Plans or Proposals of the Company”) is incorporated herein by reference. (b) Use of Securities Acquired. The information set forth in the Offer to Purchase under Section10 (“Certain Effects of the Offer”) is incorporated herein by reference. (c) Plans. Except as previously disclosed by the Company or as referred to in the Offer to Purchase under Section2 (“Purpose of the Offer; Plans or Proposals of the Company”), Section7 (“Source and Amount of Funds”) and Section10 (“Certain Effects of the Offer”), each of which is incorporated herein by reference, the Company does not have any present plans or proposals and is not engaged in any negotiations that relate to or would result in: (a) any extraordinary transaction, such as a merger, reorganization or liquidation, involving the Company or any of its subsidiaries; (b) other than in connection with transactions in the ordinary course of the Company’s operations, any purchase, sale or transfer of a material amount of assets of the Company or any of its subsidiaries; (c) any material change in the Company’s present dividend rate or policy, or indebtedness, or capitalization of the Company; however, the Company is exploring entering into new forms of leverage; (d) any change in the present board of directors (the "Board") or management of the Company, including, but not limited to, any plans or proposals to change the number or the term of directors or to fill any existing vacancies on the Board or to change any material term of the employment contract of any executive officer; however, the Board and management continually evaluate the size and composition of the Board and search for qualified candidates for membership on the Board; (e) any other material change in the Company’s corporate structure or business, including any plans or proposals to make any changes in the Company’s investment policy for which a vote would be required by Section13 of the1940 Act; (f) any class of equity securities of the Company to be delisted from a national securities exchange or to cease to be authorized to be quoted in an automated quotations system operated by a national securities association; (g) any class of equity securities of the Company becoming eligible for termination of registration pursuant to Section12(g)(4) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”); (h) the suspension of the Company’s obligation to file reports pursuant to Section15(d) of the Exchange Act; (i) other than in connection with transactions in the ordinary course of the Company’s operations, the acquisition by any person of additional securities of the Company, or the disposition of securities of the Company; or (j) any changes in the Company’s charter, bylaws or other governing instruments (other than certain potential amendments to the Company's charter relating to the termination of certain provisions in connection with a future listing on a national securities exchange)or other actions that could impede the acquisition of control of the Company. Item7. Source and Amount of Funds or Other Consideration. (a) Source of Funds. The information set forth in the Offer to Purchase under Section7 (“Source and Amount of Funds”) is incorporated herein by reference. (b)Conditions. Not applicable. (d) Borrowed Funds. Not applicable. Item8. Interest in Securities of the Subject Company. (a) Securities Ownership. The information set forth in the Offer to Purchase under Section9 (“Interest of Directors, Executive Officers and Certain Related Persons; Transactions and Arrangements Concerning the Shares”) is incorporated herein by reference. (b) Securities Transactions. The information set forth in the Offer to Purchase under Section9 (“Interest of Directors, Executive Officers and Certain Related Persons; Transactions and Arrangements Concerning the Shares”) is incorporated herein by reference. Item9. Persons/Assets, Retained, Employed, Compensated or Used. (a) Solicitations or Recommendations. Not applicable. Item10. Financial Statements. (a) Financial Information. Not applicable. Financial statements have not been included because the consideration offered to security holders consists solely of cash; the Offer is not subject to any financing condition; and the Company is a public reporting company under Section13(a) of the Exchange Act and files its reports electronically on the EDGAR system. (b) Pro Forma Financial Information. Not applicable. Item11. Additional Information. (a) Agreements, Regulatory Requirements and Legal Proceedings. (1) The information set forth in the Offer to Purchase under Section9 (“Interest of Directors, Executive Officers and Certain Related Persons; Transactions and Arrangements Concerning the Shares”) is incorporated herein by reference. (2)-(5)Not applicable. (b) Other Material Information. The entire text of the Offer to Purchase and the related Letter of Transmittal, attached hereto as Exhibit 99(a)(1)(A) and Exhibit 99(a)(1)(B), respectively,is incorporated herein by reference. Item12. Exhibits. EXHIBIT NUMBER DESCRIPTION 99(a)(1)(A) Offer to Purchase, datedMay 19, 2017. 99(a)(1)(B) Form of Letter of Transmittal. 99(a)(1)(C) Letter to Shareholders, datedMay 19, 2017. Item13. Information Required by Schedule 13E-3. Not applicable. SIGNATURE After due inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. Dated:May 19, 2017 CĪON Investment Corporation By: /s/Michael A. Reisner Name: Michael A. Reisner Title: Co-Chief Executive Officer
